Citation Nr: 0734571	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-04 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether it was appropriate to reduce the rating for the 
veteran's post-traumatic stress disorder (PTSD) from 70 to 50 
percent, effective November 1, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from June 1966 to June 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In an April 2007 statement, the veteran's representative 
alleged the veteran was entitled to an increased evaluation 
for his service-connected bilateral hearing loss.  The 
record, however, shows the veteran is not currently service 
connected for bilateral hearing loss.  So the representative 
apparently, instead, is proclaiming the veteran is entitled 
to service connection for bilateral hearing loss.  In any 
event, the RO has not adjudicated this claim, much less 
denied it and the veteran timely appealed the decision to the 
Board.  Thus, this claim is referred to the RO for 
appropriate development and consideration.  

Also in the April 2007 statement, the veteran's 
representative said the veteran was entitled to an increased 
rating for his service-connected PTSD.  The claim currently 
at issue before the Board involves the propriety of a 
reduction in rating for this condition, not whether the 
veteran is entitled to a higher rating.  And, as will be 
explained, these are entirely different claims with different 
burdens of proof.  So to the extent the veteran and his 
representative believe he is entitled to a higher rating for 
his PTSD, this claim also is referred to the RO for 
appropriate development and consideration.

Finally, in his January 31, 2005 substantive appeal (VA Form 
9), the veteran indicated that he wanted a hearing at the RO 
before a Member of the Board (Veterans Law Judge).  This type 
of proceeding is often called a travel Board hearing.  
However, on February 4, 2005, the veteran submitted a second 
substantive appeal and did not indicate he wanted a travel 
Board hearing or any type of hearing before the Board, for 
that matter.  So the Board will not remand this case to 
schedule him for a hearing since it appears he no longer 
wants one.

FINDINGS OF FACT

1.  In a September 2004 decision, the RO reduced the rating 
for the veteran's PTSD from 70 to 50 percent, effective 
November 1, 2004.  The 70 percent rating had been in effect 
for at least 5 years - since January 7, 1999.

2.  At the time of that September 2004 decision reducing the 
rating, there was insufficient evidence showing actual 
sustained and material improvement in the veteran's PTSD that 
was reasonably certain to be maintained under the ordinary 
conditions of life.


CONCLUSION OF LAW

The requirements were not met for reduction of the veteran's 
disability rating for PTSD from 70 to 50 percent effective 
November 1, 2004. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.105(e), 3.344, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Board is reinstating the prior 70 percent rating for the 
veteran's PTSD, retroactively effective to the date of the 
reduction, so there is no need to discuss whether there has 
been compliance with the notice and duty to assist provisions 
of the VCAA because even assuming, for the sake of argument, 
there has not been (for whatever reason) this is 
inconsequential and, therefore, at most harmless error.  
38 U.S.C.A. § 5100 et seq.  38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007); Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 
17, 2007) (Mayfield IV); and Sanders v. Nicholson, 487 F.3d 
881 (2007).

Restoration of the 70 percent Rating for PTSD

A reduction in or discontinuance of compensation requires a 
proposed action with a recitation of all material facts and 
reasons for the reduction, notice to the veteran of that 
proposed action, and an opportunity for the veteran to 
present additional evidence.  38 C.F.R. § 3.105(e).  If no 
additional evidence is received within the prescribed time 
period, the proposed action may be accomplished.  Id.

The Board finds that the RO satisfied these procedural due 
process requirements.  Specifically, in April 2004, the RO 
proposed a reduction in the rating for the veteran's PTSD 
from 70 to 50 percent.  He was contacted at his address of 
record and given 60 days to present additional evidence 
showing the reduction was unwarranted.  He was also given the 
opportunity for a hearing to be heard on this issue.  He did 
not submit any additional evidence during the ensuing 60 
days.  So the reduction was finalized in September 2004 - 
prospectively effective as of November 1, 20004.  In 
response, he filed a timely notice of disagreement (NOD) in 
December 2004, and this appeal ensued.  Thus, the RO carried 
out the reduction in accordance with the procedural 
requirements of 38 C.F.R. § 3.105(e).  

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
namely those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).  The duration of a 
rating is measured from the effective date assigned to the 
rating until the effective date of the actual reduction.  See 
Brown, supra.  

Here, the effective date of the prior 70 percent rating for 
the veteran's PTSD was January 7, 1999.  The effective date 
for the reduction to 50 percent was November 1, 2004.  Thus, 
the 70 percent rating was in effect for at least five years, 
meaning evidence of sustained and material improvement, as 
shown by an examination, is required.  38 C.F.R. § 3.344.  
Hence, resolution of this case turns on whether VA provided 
the veteran a full and complete mental status evaluation and 
reduced his rating only upon a determination that it was 
reasonably certain that any improvement shown would be 
maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a) and (c).

Records show the veteran had a full and complete VA PTSD 
examination in March 2004, so prior to reducing his rating.  
That said, it is worth pointing out that, a rating reduction 
case focuses on the propriety of the reduction, and is not 
the same as an increased rating issue.  See Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the 
propriety of a reduction, the Board must focus on the 
evidence available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition 
had demonstrated actual improvement.  Cf. Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-282 (1992).

Here, the Board finds that the evidence did not support the 
reduction of the veteran's PTSD evaluation from 70 to 50 
percent under DC 9411, effective November 1, 2004.  

The diagnostic criteria set forth in The American Psychiatric 
Association: Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM-IV) have been adopted by VA.  
38 C.F.R. § 4.125.  According to the DSM-IV criteria, a 70 
percent evaluation is warranted for PTSD when there is 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood, due to symptoms such as:  suicidal ideation, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In assessing the evidence of record at the relevant time in 
question, the Board has considered the veteran's Global 
Assessment of Functioning (GAF) score.  The GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  According to DSM-IV, a GAF 
score of 51-60 indicates moderate symptoms or moderate 
difficulty in social, occupation, or school functioning.  A 
GAF score of 61-70 indicates some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning well, with some meaningful 
interpersonal relationships.  

Historically, the RO granted the veteran's claim for service 
connection for PTSD in a January 2000 rating decision.  The 
primary basis for the 70 percent evaluation was a VA 
treatment record showing a GAF score of only 50 - which, 
according to DSM-IV, was indicative of serious symptoms or 
serious impairment in social, occupational or school 
functioning.  The veteran had undergone a VA PTSD examination 
in October 1999, and a slightly higher GAF score of 52 was 
assigned.  


The RO assigned the 70 percent evaluation based on the lesser 
GAF score of 50, but noted that, since his symptomatology had 
"slightly improved" between his initial PTSD diagnosis and 
his October 1999 VA examination (when is GAF score was 
marginally better, 52), a future review examination would be 
needed.  

In March 2002, the RO denied the veteran's claim for a rating 
higher than 70 percent for his PTSD.  He did not appeal that 
decision.  

In April 2004, as mentioned, the RO proposed to reduce the 
veteran's PTSD rating from 70 to 50 percent based on the 
results of a March 2004 VA PTSD examination and his VA 
treatment records.  The RO cited a treatment record showing a 
noticeably higher GAF score of 65.  Additionally, VA 
treatment records showed the nightmares were subsiding and 
that he continued to work.  Based upon his employment and GAF 
score of 65, the RO concluded his PTSD no longer met the 
requirements for a 70 percent evaluation.  

Looking back at the results of that March 2004 VA PTSD 
examination reveals the examiner reviewed the veteran's 
claims file prior to that evaluation for his pertinent 
medical and other history.  The veteran reported taking 
several prescription medications to manage his symptoms.  He 
also stated that his quetiapine was increased to compensate 
for his more frequent nightmares.  He acknowledged his 
medications were helpful, but said that sometimes their 
sedative effect hindered his daily functioning.  He did shift 
work and indicated his sleep patterns were greatly disturbed 
by changing shifts every few weeks.  He had difficulty taking 
his medications at work due to their sedative effect.  He 
reported falling asleep at work, resulting in a three-day 
suspension.  He admitted to hypervigilance and felt that he 
was always on guard because everyone was looking at him.  His 
startle response was a problem at work because his work 
environment was loud.  

The veteran also reported that he was separated from his 
wife, but that they were attempting to reconcile their 
differences and live together again.  He had two daughters, 
with whom he enjoyed good relationships.  He had no 
meaningful social relationships with co-workers, neighbors, 
or friends.  

He said he had poor sleep, nightmares, and night sweats.  
During waking hours, he had intrusive memories.  He avoided 
news coverage of the war in Iraq and avoided talking about 
his experiences in Vietnam.  He was no longer interested in 
sporting activities that previously entertained him.  He used 
to fish, but no longer wanted to go out on the water.  He 
denied any then current suicidal ideation, but indicated he 
had attempted suicide in the past - most recently in 2001.

During the objective mental status portion of that 
evaluation, the veteran was neatly dressed and demonstrated 
good personal hygiene.  He appeared to be very tired.  He was 
cooperative during the examination.  His mood was slightly 
dysphoric and his affect was flat.  His thought content and 
processes were within normal limits.  The examiner did not 
observe delusional material, and the veteran denied 
experiencing hallucinations.  He made, but did not maintain 
eye contact during the interview.  There was no evidence of 
memory loss or impairment.  He reported feelings of 
detachment, hypervigilance, difficulty concentrating, and an 
exaggerated startle response.  The examiner assigned a GAF 
score of 55.  The veteran stated that he received treatment 
at a VA Medical Center, but could not identify any 
significant period of remission.  

The examiner concluded the veteran's status "ha[d] 
essentially not changed since his most recent rating decision 
a couple of years ago."  The veteran continued to be 
employed in a full time position, but he made mistakes at 
work and jeopardized his safety by falling asleep.  Outside 
of his estranged wife and daughters, he was socially isolated 
and did not engage in any meaningful social activities or 
hobbies.  In addition, the examiner noted the veteran no 
longer engaged in recreational activities due to anxiety.  
The examiner emphasized that, regardless of treatment, the 
veteran's status "ha[d] remained stable without any 
significant improvement since his most recent rating 
decision."  The examiner also pointed out the veteran's 
history of polysubstance abuse was not a direct impact on his 
current level of functioning.  The examiner stated the 
veteran's prognosis was guarded due to his limited response 
to treatment.  



The Board finds that the results of that March 2004 VA PTSD 
examination did not justify reducing the disability rating 
for the veteran's PTSD to 50 percent.  Indeed, even the 
examiner, himself, stated several times in the report of his 
clinical findings that the veteran's condition had not 
improved (rather, remained stable, i.e., the same) since his 
prior VA compensation evaluation and rating decision, which 
had continued the 70 percent rating for his PTSD.  Certainly 
then, there was not the required showing of sustained and 
material improvement in the PTSD, much less that would be 
maintained under the ordinary conditions of life.

The other medical evidence of record at the time of the 
September 2004 reduction also does not show the veteran's 
PTSD had actually improved and that the improvement was 
reasonably certain to be maintained.  In fact, there was a 
guarded prognosis because the veteran's response to treatment 
was limited.

The net result of all of this is that the 70 percent rating 
for the PTSD must be reinstated retroactively effective to 
November 1, 2004, the date the RO reduced it to 50 percent.  
See Faust v. West, 13 Vet. App. 342, 350 (2000).  The 
veteran's claim to restore his 70 percent rating for the 
PTSD, therefore, is granted.


ORDER

The claim for restoration of the prior 70 percent evaluation 
for PTSD as of November 1, 2004, is granted, subject to the 
laws and regulations governing the payment of VA 
compensation.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


